I concur in the conclusion reached. But I do not concur in so far as the opinion herein asserts the proposition that the Legislature can deprive defendant of the right of appeal to this court altogether, and that there is no constitutional inhibition. I do not think the Legislature, by sheer force of the fact that it has power to provide adequate remedy for the assertion of legal rights, can go further, and deprive defendant of all right of appeal to this court, thereby destroying this court. I therefore do not agree to any proposition in this opinion asserting this as a fact.